DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8, 10, 12 are objected to because of the following informalities:
In claim 7, line 8, the claimed limitation “the group members” should be changed to “the plurality of group members” to correspond with the limitation set forth in line 5 of the claim.
In claim 10, line 7, the claimed limitation “the mobile object” should be changed to “the at least one mobile object” to correspond with the limitation set forth in lines 1-2 of claim 9.
Similarly, in claim 8, line 6, the claimed limitation “the mobile object” should be changed to “the at least one mobile object”.
In claim 12, line 7, the claimed limitation “the operation” should be changed to “the at least one operation” to correspond with the limitation set forth in claim 1, line 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the member location" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the monitoring time" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the current operating condition" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected as being dependent on the rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,175,644. Although the claims at issue are not identical, they are not patentably distinct from each other because at least comparing claims 1, 14 and 20 of the application with claims 1, 8 and 20 of the patent, claims 1, 14 and 20 of the application are anticipated by patent claims 1, 8 and 20 in that claims 1, 8 and 20 of the patent contain all the limitations of claims 1, 14 and 20 of the application. Claims 1, 14 and 20 of the application therefore are not distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 13-15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2012/0188087).
As per claim 1, Wang teaches a method for distributed automation control (para 0047: The data transfer member 50 may be configurable as a slave member 50A and/or a master member 50B, or may be configured to concurrently function as a slave member 50A and master member 50B. In one example, the myPlug.TM.member 50 may include a selector (not shown) such as a dip switch, para 0023: The databases may be distributed among multiple servers (distributed control), including third party servers, in communication with each other and the content server through the network), the method comprising:
providing a network (para 0047: The myPlug.TM. member 50 may include a first interface 58 configured to operatively connect the member 50 to at least one of a network interface 64);
wherein the network comprises a power over ethernet (PoE) cable (para 0050: In one example, the slave members 50A can be connected with the master member 50B using the power line providing power from a shared power source 62 to the location 110A and devices 70A, 80A, 90A co-located therein, and through the plurality of slave members 50A and the master member 50B, via the Ethernet over power);
providing a central server in communication with the network (para 0047: The myPlug.TM. member 50 may include a first interface 58 configured to operatively connect the member 50 to at least one of a network interface 64 and a device, such as a device 70A, 80A, 90A shown in FIG. 4B (in communication with network), para 0026: The data transfer mechanism 20 may be configured as a data transfer application, which may be, for example, provided to a central computing and controlling device such as a programmable logic controller (PLC) in communication with and/or configured to control the device 10x, such that device profile data may be collected by the PLC and transferred using the data transfer mechanism 20 to the content server 40 and/or device network 60 (central server for controlling device members and transferring data));
connecting a plurality of members to the central server via the network such that each member is in communication with the central server via the EoP cable (para 0050: In one example, the slave members 50A can be connected with the master member 50B using the power line providing power from a shared power source 62 to the location 110A and devices 70A, 80A, 90A co-located therein, and through the plurality of slave members 50A and the master member 50B, via the Ethernet over power; para 0051: In another example, the content server 40 may be co-located with the location 110A and the master member 50B may be in direct communication with the content server 40; para 0045: Referring now to FIG. 4A, shown is a schematic illustration of a data transfer member generally indicated at 50 and configurable as a data transfer mechanism 20 (see FIG. 1) to provide behavior data defining a device profile, such as the device profile 72A shown in FIG. 5, from a device, such as the device 70A shown in FIG. 4B in communication with the data transfer member 50, to the content server 40 (device members communicate with central server));
wherein the central server includes a memory and a processor and is configured to:
store a plurality of operations to a database (para 0045: As shown in FIG. 5, the power consumption pattern or profile 72A records the power P, which may be measured for example in amperes or voltage, consumed by the device 70A over a period of time. The period of time may be a predetermined time period identified for a location population 110A including the device 70A; para 0023: For example, the device and population profiles may reside in a shared database, and the device and population affiliation data and related content may reside in another database. The databases may be distributed among multiple servers, including third party servers, in communication with each other and the content server 40 through the network 30);
assign, via the network, at least one operation of the plurality of operations to the member (para 0044: At an optional step 240, the content server 40 and/or device network 60 may provide messaging to a device 10x or other member of the device network 60. The messaging may include a status update indicating the status of the member device 10x relative to the member's group; para 0022: In another example, the publisher 48 and/or the content server 40 may be configured to provide a message as an electronic signal which may be a command to the device 10x to modify or terminate operation to prevent a future condition, such as an overload or failure event (assign an operation to the device)). 
wherein the member is configured to:
monitor the current operating condition of the member (para 0040: at step 225, the device profiles, population profiles, and device-related and population-related content of a clamp device 10x and/or clamp population 10 may be analyzed, to evaluate and/or monitor the status or condition of a clamp device 10x comprising the population 10, the status or condition of the population 10, etc.);
monitor a performance of the at least one operation assigned to the member (para 0040: at step 225, the device profiles, population profiles, and device-related and population-related content of a clamp device 10x and/or clamp population 10 may be analyzed, to evaluate and/or monitor the status or condition of a clamp device 10x comprising the population 10, the status or condition of the population 10, etc. The analysis at step 225 may include comparing the clamp population 10 to another population, such as a clamp population comprising a clamp device 70x);
transmit an alert signal to the central server when at least one of: the current operating condition of the member is not the acceptable condition, and the performance of the at least one operation is noncompliant with the operation specification defined for the at least one operation (para 0044: At an optional step 240, the content server 40 and/or device network 60 may provide messaging to a device 10x or other member of the device network 60. The messaging may include a status update indicating the status of the member device 10x relative to the member's group, e.g., the device population 10, which may be based on the analysis performed at step 225, and/or a status update for the device population 10; para 0039: Each of the devices 10x affiliated with the population 10, e.g., each member device 10x, generates a continuous flow of digital data as long as the clamp device 10x is in operation, which is provided via the data transfer mechanism 20 to the content server 40 and/or device network 60. As described for FIG. 2, the normal or predicted behavior of a clamp device 10x may be expressed or quantified using statistical descriptors defined by the aggregated device profiles 12A . . . 12n and population profile 10, which may include at least one population estimator 14 and/or population distribution estimators or control limits 16, and may identify a normal behavior pattern and/or normal operational range of the device population 10);
the method further comprising:
monitoring, via the member, the current operating condition of the member (para 0039: However, when the data sets, e.g., the device profiles 12A . . . 12n are correlated together with metadata, such as device 10x identifiers which may include the clamp make, model, operating location and operating environment variables which may include ambient operating parameters such as temperature and humidity, warranty and service information, etc., the statistically significant quantity of data provided by the devices 10A . . . 10n can be compiled, analyzed and otherwise used to generate useful behavior knowledge about the clamp device population 10 or a subset thereof, such as how a certain type or model of clamp device 10x should behave according to a norm, e.g., a normal operation behavior pattern, defined by the device population 10);
monitoring, via the member, the performance of the at least one operation by the member (para 0057: Ongoing monitoring of the location profile 112x, e.g., ongoing monitoring of the power consumption patterns for the population 110x, and comparing of the location profile 112x over time with the normal or baseline profile 112x may be performed to detect abnormal power consumption by one or more of the computers or computer-related devices comprising the location population 110x. Abnormal or atypical power usage may indicate unauthorized use of one of the devices);
transmitting, via the member, the alert signal to the central server when at least one of: the current operating condition of the member is not the acceptable condition, and the performance of the at least one operation is noncompliant with the operation specification (para 0044: At an optional step 240, the content server 40 and/or device network 60 may provide messaging to a device 10x or other member of the device network 60. The messaging may include a status update indicating the status of the member device 10x relative to the member's group, e.g., the device population 10, which may be based on the analysis performed at step 225, and/or a status update for the device population 10; para 0039: Each of the devices 10x affiliated with the population 10, e.g., each member device 10x, generates a continuous flow of digital data as long as the clamp device 10x is in operation, which is provided via the data transfer mechanism 20 to the content server 40 and/or device network 60). 

As per claim 2, Wang teaches receiving, via the central server, the alert signal from the member; and identifying, via the central server, an action in response to the alert signal (para 0044: The messaging may be configured as an alert indicating abnormal behavior has been detected, a recommendation to investigate (response to action) the operating condition of a device 10x (action of the device), a comparative rating or ranking of a device or device population, and/or a prediction or estimation such as a quality or reliability estimate, etc.); assigning, via the central server, the action to at least one member of the plurality of members (para 0044: The messaging may include a status update indicating the status of the member device 10x relative to the member's group, e.g., the device population 10, which may be based on the analysis performed at step 225), for performance of the action by the at least one member (para 0044: The messaging may be configured as an alert indicating abnormal behavior has been detected, a recommendation to investigate the operating condition of a device 10x, a comparative rating or ranking of a device or device population, and/or a prediction or estimation such as a quality or reliability estimate, etc. The messaging may be configured as an update that content has been added to the device network 60 related to the device 10x or population 10 (performance of an action)).

As per claim 3, Wang teaches wherein the action comprises at least one of: ceasing performing of the at least one operation by the member (para 0055: The content server 40 may be configured to provide a message to the master member 50B to actuate the power regulator to cease operation of the location 110x, e.g., to shut down the welding machine 110x, or to cease operation of a device 70x, 80x, 90x co-located at the location 110x, to prevent a predicted condition or behavior); ceasing operation of the member (para 0055: e.g., to shut down the welding machine 110x, or to cease operation of a device 70x, 80x, 90x co-located at the location 110x, to prevent a predicted condition or behavior); reassigning the at least one operation to another member of the plurality of members, for performance of the at least one operation by the another member.

As per claim 4, Wang teaches wherein the action comprises: modifying a current operating condition of another member of the plurality of members; wherein modifying the current operating condition of the another member causes a change in the current operating condition of the member (para 0022: In another example, the publisher 48 and/or the content server 40 may be configured to provide a message as an electronic signal which may be a command to the device 10x to modify or terminate operation (modify operations by terminating the operating condition) to prevent a future condition, such as an overload or failure event. The publisher 48 and/or the content server 40 may be configured to provide a message using the device network 60).

As per claim 6, Wang teaches wherein connecting each member of the plurality of members to the central server comprises: connecting the member to the network (para 0047: The myPlug.TM. member 50 may include a first interface 58 configured to operatively connect the member 50 (for connecting to a network) to at least one of a network interface 64 and a device, such as a device 70A, 80A, 90A shown in FIG. 4B. The myPlug.TM. member 50 may include a second interface 68); broadcasting to the central server, from the member via the network (para 0045: using data transfer mechanism 20 (means to broadcast data) to provide behavior data defining a device profile, such as the device profile 72A shown in FIG. 5, from a device, such as the device 70A shown in FIG. 4B in communication with the data transfer member 50, to the content server 40), a member identification (ID) of the member (para 0050: Each of the members 50 may have a unique ID, such as a MAC address, by which each slave member 50A and the data transmitted via the slave member 50A may be identified and associated to the device in communication with and/or receiving power through the slave member 50A. The master member 50B may have a unique ID, such as a MAC address, to identify and associate data transmitted via the master member 50B with the location or device population 110A), a location of the member provided as a member location (para 0052: The device and population profiles 72A, 82A, 92, 110A and related content, which may include, as describe previously, identifying information for each of the devices and the location (member location), information regarding the operating environment of the devices and/or location, or other information may be published by the content server 40 for access, for example, through the device network 60), and a function performable by the member provided as a member function (para 0047: The data transfer member 50 may be configurable as a slave member 50A and/or a master member 50B, or may be configured to concurrently function as a slave member 50A and master member 50B. In one example, the myPlug.TM.member 50 may include a selector (not shown) such as a dip switch, selectable to configure the myPlug member 50 as one of a slave member 50A or a master member 50B; para 0030: where an identifying characteristic may be a type, make, model, manufacturer, function, application, operating environment, configuration or other identifying characteristic), and the current operating condition of the member (para 0052: for identifying information for each of the devices and the location, information regarding the operating environment of the devices (operating condition) and/or location, or other information may be published by the content server for access, for example, through the device network 60).

As per claim 7, Wang teaches assigning, via the central server, the member to a group such that the member is associated with the group as a group member (para 0057: an intrusion occurring at the location or by remote access to the location, including an intrusion, for example, by a Trojan, other virus, or bot, for which a warning or alert could be provided to the household, e.g., to the operator or owner of the computer devices comprising the population (group of home computer devices); para 0038: A population 10 may be defined by the content server 40 or via the device network 60 for a group of devices, such as the clamp devices 10x in operation at any specific time, such that the clamp devices 10x are identifiable by the content server 40 and/or device network 60 as members of the population 10 group); wherein the group: is comprised of a plurality of group members including the member (para 0057: having multiple computing devices in a home; para 0025: a digital profile for a member group or device population may be provided. Aggregation, correlation and analysis of the behavior profiles and related content may provide failure predictions, comparisons of one population to another, quality, durability, or satisfaction rating of each population); is defined by at least one of the member ID member (para 0050: members may have a unique ID, such as a MAC address, by which each slave member and the data transmitted via the slave member may be identified and associated to the device in communication with and/or receiving power through the slave member, The master member 508 may have a unique ID, such as a MAC address, to identify and associate data transmitted via the master member 50B with the location or device population), the member location (para 0052: related content, which may include, as describe previously, identifying information for each of the devices and the location (member location), information regarding the operating environment of the devices and/or location, or other information may be published by the content server for access, for example, through the device network), the member function, and the current operating condition of the member (para 0052: identifying information for each of the devices and the location, information regarding the operating environment of the devices (operating condition) and/or location, or other information may be published by the content server for access, for example, through the device network); and the group members are in communication with each other and with the central server via the network (para 0045: the power consumption pattern or profile 72A records the power P, which may be measured for example in amperes or voltage, consumed by the device 70A over a period of time. The period of time may be a predetermined time period identified for a location population 110A including the device 70A, a period of time defined by an operating cycle of the device 70A, or a period of time defined by an operating cycle of the location population 110A including the device 70A; para 0023: For example, the device and population profiles may reside in a shared database, and the device and population affiliation data and related content may reside in another database. The databases may be distributed among multiple servers, including third party servers, in communication with each other and the content server 40 through the network 30); and broadcasting, via one of the central server and the member, the alert signal to each other member of the group (paras 0056-0057: identifying an abnormal pattern, preventive actions may be taken to avoid user convenience, for example, due to a failure of a furnace, refrigerator, or other electrical appliance. Abnormal or a typical patterns of power consumption may also indicate, for example, unauthorized use of the appliances, as may occur during a home intrusion, for which an alert or warning may be provided [broadcasting an alert] and an intrusion occurring at the location or by remote access to the location, including an intrusion, for example, by a Trojan, other virus, or bot, for which a warning or alert could be provided to the household, e.g., to the operator or owner of the computer devices (other devices in the group) comprising the population 110x. In this way, the system may be configured as an intrusion detection system).

As per claim 13, Wang teaches the method further comprising: assigning, via the network, the at least one operation to the member (para 0052: In the present example, the location 110A is configured as a welding machine, and the identifying information may include the type, model, make, manufacturer, time in service, operating environment, etc. of the welding machine 110A); wherein at least one member of the plurality of members is a device (para 0044: the content server 40 and/or device network 60 may provide messaging to a device 10x or other member of the device network 60. The messaging may include a status update indicating the status of the member device 10x relative to the member's group); wherein the device comprises a microcontroller in communication with the central server via the PoE cable (para 0050: In one example, the slave members 50A can be connected with the master member 50B using the power line providing power from a shared power source 62 to the location 110A and devices 70A, 80A, 90A co-located therein, and through the plurality of slave members 50A and the master member 50B, via the Ethernet over power); and wherein the microcontroller includes a processor and a memory configured to (para 0048: The myPlug.TM. member 50 is a smart device including a central processing unit (CPU) 52, a memory 54, and a network interface 56. The interface port 56 may be a port configured to receive a network interface card (NIC), to enable communication) control the device to perform the at least one operation assigned to the device (para 0048: myPlugTM member is a smart device including a central processing unit (CPU), a memory, and a network interface; para 0035: The operation cycle behavior of each clamp maybe captured by the data transfer mechanism of FIG. 1, which may comprise a PLC controlling the opening and closing of the clamp device).

As per claim 14-15 and 19, the claims disclose similar features as of claims 1-2 and 13, and are rejected based on the same basis as claims 1-2 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-10, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang (US 2012/0188087) in view of Chait (US 2014/0222522).
As per claim 5, Wang does not explicitly teach defining, via the central server, a sequence of operations including the at least one operation in a position in the sequence, wherein the at least one operation is associated with a prerequisite condition and a subsequent operation, wherein the action comprises modifying the sequence of operations by at least one of: modifying at least one of the prerequisite condition and the subsequent operation, and modifying the position of the at least one operation in the sequence.
Chait teaches defining, via the central server, a sequence of operations including the at least one operation in a position in the sequence (para 0121: For example, in the context of the food supply chain, a loading dock that holds a shipment of food which has been determined by the rules engine to potentially become non-compliant in a subsequent step of the supply chain may be proactively flagged and appropriate workers and/or supervisors may be alerted that the particular food shipment must be checked before it proceeds to subsequent storage and distribution; and para 0111: Although process 500 in FIG. 5 illustrates one possible sequence of processing that may be performed by the rules engine, it should be appreciated that embodiments are not limited to any particular sequence or nature of processing and, in general, the rules engine may apply any suitable processing to the collected data to determine non-compliance and/or potential future non-compliance); wherein the at least one operation is associated with a prerequisite condition and a subsequent operation (para 0121: for having prerequisite with the subsequent steps for the supply chain); wherein the action comprises modifying the sequence of operations by at least one of: modifying at least one of the prerequisite condition and the subsequent operation (para 0125: By combining human behavioral data with other types of data that may be collected by sensors, the rules engine may be able to determine not only that equipment or other supplies are potentially non-compliant, but also that human workers responsible for checking compliance … and may provide more accurate guidance on managing and delegating tasks to human workers (modifying steps for improving compliance of a workers), to improve overall compliance of operations throughout the end-to-end workflow chain; paras 0133-0134: for having multiple operations such as transporting food (sequence of actions of handling, transporting, and storing food) and determining real time compliance status for producers by tracking touchpoints); and modifying the position of the at least one operation in the sequence (para 0135: Compliance status may not necessarily be tied to the items being produced; instead compliance may be a process metric tied to a particular location and time. For example, a particular egg is not in itself determined by the system to be compliant or non-compliant; para 0163: "Touchpoints" are the physical places or logical stages or steps through which an Item passes during the portions of its lifecycle that are governed by a Policy. In some embodiments, the Touchpoints may be "connected" in the sense that movement of Items through the Touchpoints follows the lines of a directed graph). 
It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang with the teaching of Chait for the purpose proactively flags for compliance in subsequent steps (Chait, para 0121).

As per claim 8, Wang teaches transmitting, via each respective group member of the plurality of group members (para 0022: For example, the publisher 48 may be configured to provide an alert message to the device 10x notifying the device 10x that the device profile 12x includes atypical data which may indicate a need for correction, maintenance or other service of the device 10x),  the current operating condition of the respective group member (para 0021: where each device 10x of the device population 10 may be a member of the device network 60 and may be a group member (members of devices in a group) of one or more groups, such as the population 10. The content provided from the content server 40to the device network 60); receiving, via the central server, the current operating condition of the respective group member (para 0022: The publisher 48 and/or the content server 40 may be configured to generate and/or provide messages to members of the device network 60, device users, and/or to a device 10x in communication with the content server 40 and/or the device network 60. For example, the publisher 48 may be configured to provide an alert message to the device 10x notifying the device 10x that the device profile 12x includes atypical data which may indicate a need for correction, maintenance or other service of the device 10x); and storing to the database, via the central server, the current operating condition of the respective group member (para 0020: The content server 40 may include a related content database 46 for receiving, storing and providing content related to a device or a device population, which may include, for example, non-digital information, such as device user comments, customer satisfaction ratings, warranty information, diagnostic or service information, etc.).
Wang does not explicitly teach a timestamp, with the time stamp associated with the current operating condition as a time stamp-current operating condition pair, for the current operating condition, using the current operating condition and associated time stamp received from the plurality of group members.
Chait teaches a timestamp, with the time stamp associated with the current operating condition as a time stamp-current operating condition pair (para 0134: for compliance status is tracked by time and for a given touch-point; for example, “At 11:42 am EST 11 Nov. 2012, Farm #1234 was compliant with respect to the Walmart Best in Class Shell Egg ruleset. In some embodiments, a Touchpoint may be mobile - for example, a refrigerated truck transporting perishable (operations) goods. The distinguishing characteristic of a Touch point is that it has a unique time-invariant identity (operating condition for food)), the current operating condition, using the current operating condition and associated time stamp received from the plurality of group members (para 0134: compliance status is tracked by time and for a given touch-point; para 0458: Attribute observations 1512: which contains a time series of observations comprising an attribute name and an Attribute value. In some embodiments, the attribute value may be a hash table where the key is a timestamp).
It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang with the teaching of Chait for the purpose of validating compliance (Chait, paras 0133-0134).

As per claim 9, Wang teaches the method further comprising wirelessly connecting the at least one member to the network, via the identifier (para 0050: In one example, the slave members 50A can be connected with the master member 50B using the power line providing power from a shared power source 62 to the location 110A and devices 70A, 80A, 90A co-located therein, and through the plurality of slave members 50A and the master member 50B, via the Ethernet over power. Each of the members 50 may have a unique ID, such as a MAC address, by which each slave member 50A and the data transmitted via the slave member 50A may be identified and associated to the device in communication with and/or receiving power through the slave member 50A; para 0051: In another example, the slave members 50A and master member 50B may be configured for wireless connection with each other); broadcasting, via the identifier, the current operating condition of the at least one mobile object, to the central server (para 0052: The device and population profiles 72A, 82A, 92, 110A and related content, which may include, as describe previously, identifying information for each of the devices and the location, information regarding the operating environment of the devices (operating condition) and/or location, or other information may be published by the content server 40 for access, for example, through the device network 60).
Wang does not explicitly teach the plurality of members includes at least one mobile object, wherein the at least one mobile object includes an identifier. Chait teaches the plurality of members includes at least one mobile object (para 0134: compliance status is tracked by time and for a given touch-point and tracking a refrigerated truck (mobile object)); wherein the at least one mobile object includes an identifier (para 0135: Rather compliance status as measured by this system relates to the producer location and time. In some embodiments, items or activities that are produced at a location; para 0267: The Observation also captures the Truck Identification (Source Touchpoint reference) making sure that it is compliant).
It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang with the teaching of Chait for the purpose of validating compliance (Chait, paras 0133-0134).

As per claim 10, Wang does not explicitly teach providing an object tracker in communication with the network, wherein the object tracker is configured to receive an identifier signal from the identifier, receiving the identifier signal from the object tracker, and determining via the object tracker and using the identifier signal, the current operating condition of the mobile object.
Chait teaches providing an object tracker in communication with the network (para 0151: Note that while the Items themselves may be the subject of compliance and other policies, in some embodiments, it is not the compliance of the Items that is tracked by this system. Rather it is the compliance of the Touchpoints where Items are produced or through which the Items pass that may be managed by the CMS); wherein the object tracker is configured to receive an identifier signal from the identifier (para 0135: Rather compliance status as measured by this system relates to the producer location and time. In some embodiments, items or activities that are produced at a location that are currently in compliance); receiving the identifier signal from the identifier (para 0134: compliance status is tracked by time and for a given touch-point); and determining via the object tracker and using the identifier signal, the current operating condition of the mobile object (para 0134: tracking a truck for transporting perishable goods using a unique time variant identity).
It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang with the teaching of Chait for the purpose of compliance may be a process metric tied to a particular location and time. (Chait, para 0135).

As per claim 16-18 and 20, the claims disclose similar features as of claims 1, 5-6, 8-10 and 13, and are rejected based on the same basis as claims 1, 5-6, 8-10 and 13.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2012/0188087) in view of Slack (US 2012/0098653).
As per claim 11, Wang does not explicitly teach each member
defines a safety volume characterized by a volume state, wherein at a monitoring time, the volume state the member is determined by a distance between the safety volume of the member and a safety volume of another member, the method further comprising determining, at the monitoring time, via the central server, the volume state of the member.
Slack teaches each member defines a safety volume characterized by a volume state (para 0005: A controller in communication with the operator interface, and configured to control the operator interface to illuminate the low level indicator of the first group of visual indicators and to operate the audio indicator at the first volume (volume state) when a hazard approaches within a predetermined distance from a perimeter of the established safe zone); wherein at the monitoring time, the volume state of the member is determined by a distance between the safety volume of the member and a safety volume of another member (para 0006: for warning a machine operator the proximity of obstacles relative to a machine is provided (distance between an operator member and machine equipment member); the method further comprising determining, at the monitoring time, via the central server, the volume state of the member (para 0005: An operator interface comprising a first group of visual indicators including a low level indicator and a high level indicator, a second group of visual indicators including a low level indicator and a high level indicator (monitoring location), an audio indicator operable at a first volume and at a second Volume, and operator inputs configured to receive selections from an operator).
It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to modify Wang with the teaching of Slack for the purpose of indicating a hazard (Slack, para 0005).

As per claim 12, Wang does not explicitly teach the volume state of the member is determined to be in the action state when the safety volume of the member overlaps the safety volume of another member, at least one of: moving, at the monitoring time, via the central server, at least one of the member and the another member away from the other of the member and the another member, and ceasing, at the monitoring time, via the central server, the operation of at least one of the member and the another member.
Slack teaches the volume state of the member is determined to be in the action state when the safety volume of the member overlaps the safety volume of the another member (para 0005: operator interface to illuminate the low level indicator of the second group of indicators and to operate the audio indicator at the first volume (volume state) when the machine approaches within a predetermined distance from a perimeter of the established hazard Zone to prevent a collision (state of overlap)), at least one of: moving, at the monitoring time, via the central server, at least one of the member and the another member away from the other of the member and the another member (para 0006: warning a machine operator the proximity of obstacles relative to a machine is provided (distance between an operator member and machine equipment member). The method includes establishing a safe Zone within a work environment within which the machine is safe to work and establishing at least one hazard Zone within a work environment within which the machine is restricted); and ceasing, at the monitoring time, via the central server, the operation of at least one of the member and the another member (para 0026: alarm event indicates to the operator to come to an emergency full stop [cease operating] to prevent incidents between the mobile machine and hazards on the worksite. This event may also be acknowledged and bypassed as discussed above with respect to the first proximity warning event).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang with the teaching of Slack for the purpose of indicating an approaching hazard (Slack, para 0005).
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456